In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
VICTORIA L. JONES, as Personal *
Representative of the Estate of *                    No. 12-653V
WILLIAM R. JONES,               *                    Special Master Christian J. Moran
                                *
                   Petitioner,  *
v.                              *                    Filed: June 12, 2014
                                *
SECRETARY OF HEALTH             *                    Stipulation; influenza (“flu”)
AND HUMAN SERVICES,             *                    vaccine; Guillain-Barré Syndrome
                                *                    (“GBS”), death.
                   Respondent.  *
*********************

John R. Howie, Howie Law, P.C., Dallas, TX, for Petitioner;
Gordon Shemin, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On June 10, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by William R. Jones on September 28, 2012. In his
petition, Mr. Jones alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on or about October 19, 2011, caused him to suffer Guillain-Barré
Syndrome (“GBS”). Mr. Jones passed away on January 6, 2013. Petitioner further
alleges that Mr. Jones’ death was the sequela of his alleged vaccine-related injury.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on behalf of Mr. Jones as a result of his condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that Mr. Jones suffered any injury as a result of the flu
immunization administered on or about October 19, 2011, and denies that Mr.
Jones’ death was a sequela of his allegedly vaccine-related GBS.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $315,000.00 in the form of a check payable to petitioner,
        as Personal Representative of the Estate of William R. Jones. This
        amount represents compensation for all damages that would be
        available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-653V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:12-vv-00653-UNJ Document 46 Filed 06/10/14 Page 1 of 5
Case 1:12-vv-00653-UNJ Document 46 Filed 06/10/14 Page 2 of 5
Case 1:12-vv-00653-UNJ Document 46 Filed 06/10/14 Page 3 of 5
Case 1:12-vv-00653-UNJ Document 46 Filed 06/10/14 Page 4 of 5
Case 1:12-vv-00653-UNJ Document 46 Filed 06/10/14 Page 5 of 5